Name: Commission Regulation (EEC) No 2838/78 of 1 December 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 78 Official Journal of the European Communities No L 336/37 COMMISSION REGULATION (EEC) No 2838/78 of 1 December 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by interven ­ tion agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1419/78 (2), and in particular Article 11 (5) thereof, Whereas the Annex to Commission Regulation No 785/67/EEC of 30 October 1967 on the buying in of olive oil by intervention agencies (3), as last amended by Regulation (EEC) No 1 575/78 (4), fixed the increases and reductions to be used to adjust the buying in price to the value of the various qualities of oils which may be offered for intervention ; Whereas experience has shown that certain changes have occurred in the differences between the market prices recorded for the various qualities of oil ; whereas, consequently, the Annex to the abovemen ­ tioned Regulation should be amended to take account of these changes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 785/67/EEC is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 171 , 28 . 6. 1978, p . 8 . (J) OJ No 264, 31 . 10 . 1967, p. 11 . (*) OJ No L 185, 7. 7. 1978, p. 34. No L 336/38 Official Journal of the European Communities 2. 12. 78 ANNEX Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase u.a. /100 kg Price reduction u.a./ 100 kg 28 16 10 5 12 Virgin olive oil, extra : 0.6 or less acidity Virgin olive oil, extra : more than 0.6 ° up to and including 1 ° acidity Virgin olive oil, fine Virgin olive oil, semi-fine Virgin olive oil, lampante 1 ° Virgin olive oil, lampante 8 ° Other virgin olive oils, lampante :  More than 1 ° , up to and including 8 ° acidity  More than 8 ° acidity Olive oil from olive residues, 5 ° acidity Other olive oils from olive residues Reduction increased by 0.10 u.a. for each additional tenth of a degree of acidity Reduction increased by 0.14 u.a. for each additional tenth of a degree of acidity 70 Reduction increased or decreased by 0.10 u.a. for each tenth of a degree by which the acidity increases or decreases